Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on July 29, 2022, in which claims 1, 7, and 15 are currently amended. Claims 1-19 are currently pending.

Response to Arguments
Applicant’s arguments and interpretation of “blockchaining” have been noted on the record.  While Examiner maintains that one of ordinary skill in the art would not readily determine how the “blockchaining” was occurring, Applicant has made it clear that their interpretation of “blockchaining” includes computing a cryptographic hash.  In light of this interpretation Examiner has updated the objection to note that there is no indication of how a cryptographic hash is computed from the ergonomic data in the instant specification let alone how blocks are created from the data or how they might be applied to a persistent decentralized distributed ledger.  
Applicant’s arguments with respect to rejection of claims 1-19 under 35 U.S.C. 101 based on amendment have been considered, however, have not been deemed persuasive. 
With regard to Applicant's argument that the claims are not directed towards an abstract idea because they are similar to SRI Int'l, Examiner respectfully disagrees.  The claimed invention is not directed at all whatsoever towards determining network anomalies in network packet data.  The comparison Applicant is trying to make is not clear.  Examiner asserts that it would satisfy the claim language for activity information of one or more objects to be detected from a video stream, and further to analyze a count from the activity information with respect to the ergonomic factors.  One of ordinary skill in the art would recognize that this, among a variety of the other potential combinations, could be readily performed in the mind.  For these reasons, and the reasons stated in previous Office Actions, the rejection is maintained. 
Applicant’s arguments with respect to rejection of claims 1-19 under 35 U.S.C. 103 based on amendment have been considered, however, have not been deemed persuasive. 
	With regard to Applicant's argument that "there is nothing in Cole that teaches how ergonomics can be evaluated from pressure sensing", Examiner respectfully disagrees.  Cole explicitly states ([¶0106] "In a specific embodiment of the invention, a number of pressure sensing tiles, each with a number of pressure sensing units or elements, are deployed to cover a work area, for example a station or zone on an assembly line. The pressure data of a worker is recorded and the pressure data is analyzed using the activity state model to identify the activity states and state transitions to characterize their work activities as a sequence of poses and actions...One utility of such an invention embodiment is to provide objective data to support ergonomic evaluation of a worker's actions and work environment."). 
	With regards to Applicant's argument that Yan and Cole could not be reasonably combined because they analyze different forms of ergonomic data, Examiner respectfully disagrees.  Without relenting that the data is different, Examiner notes that one of ordinary skill in the art would recognize a need for analysis of multiple forms of ergonomic data in a particular area such as a workplace, and therefore combining posture and gait information from known analysis methods would be obvious.  Regardless of this obviousness, Examiner asserts that the analysis of Cole anticipates Yan.  Cole explicitly teaches using cameras to model human gait for ergonomic analysis ([¶0007] "There has also been prior work on extracting features from floor surface image data, including identification of objects (U.S. Pat. No. 8,138,882), imaging of footsteps and parts of people, and from local surface pressure measurements to characterize gait").  One of ordinary skill in the art would recognize that imaging parts of people for ergonomic analysis is functionally synonymous with using motion capture for posture analysis. 
	With regard to Applicant's argument that the technical aspect of the claimed invention improves upon the prior art by the introduction of a convolutional neural network, Examiner respectfully disagrees.  Both Cole and Yan explicitly teach using a convolutional neural network for ergonomic analysis (Cole [¶0107] " A model is trained using observed segment data that has been labeled with human judgments of behavior and intent. Observed locomotion segments can then be classified and behaviors and intents assigned to the person or object...to use a convolutional neural network to learn the actions and/or action sequence segments from the input data.") and the cited portion of Yan in the Final Office Action mailed 4/27/2022 cites ([p. 153 §I] "The human body captured was divided into 13 2D skeletons with 14 joints using an architecture of the two-branch multi-stage convolutional neural network (CNN).").  
Further differences between the claimed invention and the prior art are seen as being read from the specification and not from the claims themselves.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “analyzing ergonomic risk”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
With respect to the usage of the term “blockchaining”, Examiner’s objection to the specification is maintained.  Examiner respectfully asserts that the verb “blockchaining” is not commonly used in the art as can be supported by search.   A blockchain by definition is a distributed persistent ledger of data as is reinforced by the Wikipedia article which Applicant references: “A blockchain is a decentralized, distributed, and oftentimes public, digital ledger”.  Therefore, one of ordinary skill in the art would not readily understand the act of “blockchaining” as it is expected by the instant specification.  Furthermore, the specification of the claimed invention does not provide adequate support to the term “blockchaining” such that it would be better understood.  In their response, Applicant has made it clear that their interpretation of “blockchaining” includes calculating a cryptographic hash, but not how a distributed persistent ledger (blockchain) might be created.  Examiner notes that with respect to the instant specification there is no indication of how a cryptographic hash is computed from the ergonomic data in the instant specification let alone how blocks are created from the data or how they might be applied to a persistent decentralized distributed ledger.      

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to method, which is directed towards a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
analyzing the activity information including one or more of spatial, distance, time, frequency, count, force, reach, bend, lean, weight, torque, load, height, strength, repetition frequency, spatio-temporal, moment of work data from the activity information with respect to one or more ergonomic factors including one or more of work limit, work zone and hazard score (observation, evaluation, and judgement),
 analyzing activity for the first actor with respect to one or more ergonomic factors (observation, evaluation, and judgement)
one or more parameters of an operation is determined by convolution neural network deep learning (observation, evaluation, and judgement)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “machine learning” and “artificial intelligence engine”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “accessing information” and “forwarding feedback” which amounts to insignificant extra-solution activity of gathering and outputting data.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-6.  The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 recites additional insignificant extra-solution activity “wherein the results include identification of ergonomically problematic activities” which amounts to selection of a data type.
Dependent claim 3 recites additional insignificant extra-solution activity “the information is from sensors monitoring a work space in real time, wherein the information is accessed and analyzed in real time, and the feedback is forwarded in real time” which amounts to gathering and outputting data. 
Dependent claim 4 recites additional observation, evaluation, and judgement “comparing information associated with activity of the first actor within the activity space with identified representative actions; and identifying a deviation between the activity of the first actor and a representative standard”.
Dependent claims 5 recites additional insignificant extra-solution activity “accessing information” and “forwarding feedback on the results of the analysis” which amounts to gathering and outputting data.  Claim 5 also recites additional observation, evaluation, and judgement “analyzing the activity information”.
Dependent claim 6 recites additional mathematical calculations “determining if a deviation from a representative standard associated with a respective one of the plurality of first and second actors is within an acceptable threshold” as well as additional observation, evaluation, and judgement of “and identifying a respective one of a plurality of other actors as a potential acceptable candidate to be a replacement actor”
Regarding Claim 7:  Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices, which is directed towards a product, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 7 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
analyzing the activity information including one or more of spatial, distance, time, frequency, count, force, reach, bend, lean, weight, torque, load, height, strength, repetition frequency, spatio-temporal, moment of work data from the activity information with respect to one or more ergonomic factors including one or more of work limit, work zone and hazard score (observation, evaluation, and judgement),
 analyzing activity for the first actor with respect to one or more ergonomic factors (observation, evaluation, and judgement)
one or more parameters of an operation is determined by convolution neural network deep learning (observation, evaluation, and judgement)
Therefore, claim 7 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 7 recites additional elements “one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices “, “machine learning” and “artificial intelligence engine”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 7 also recites additional elements “accessing information” and “forwarding feedback” which amounts to insignificant extra-solution activity of gathering and outputting data..  Therefore, claim 7 is directed to a judicial exception.
Step 2B Analysis:  Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 7 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 7 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 8-14.  The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 8 recites additional insignificant extra-solution activity “storing the ergonomic data set indexed to corresponding portions of the one or more sensor streams; and storing the corresponding portions of the one or more sensor streams” which amounts to outputting data.
Dependent claim 9 recites additional insignificant extra-solution activity “wherein the ergonomic data set and the corresponding portions of the one or more sensor streams are blockchained” which amounts to generally linking the judicial exception to a particular field or technology. 
Dependent claim 10 recites additional observation, evaluation, and judgement “selecting one of a plurality of actors based on the ergonomic data set”.
Dependent claim 11 recites additional mathematical calculations “statistical analysis performed in real time”.
Dependent claim 12 recites additional insignificant extra-solution activity “wherein the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters in the one or more data sets include one or more locations of one or more portions of an actor in a workspace” which amounts to selection of a data type.
Dependent claim 13 recites additional insignificant extra-solution activity “the one or more ergonomic factors include hazard scores for a plurality of zones of the workspace, wherein at least two zones of the workspace have different hazard scores” which amounts to selection of a data type.
Dependent claim 14 recites additional insignificant extra-solution activity “wherein the subject comprises an article of manufacture, a health care service, a warehousing, a shipping, a restaurant transaction or a retailing transaction” which amounts to selection of a data type.

Regarding Claim 15:  Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which is directed towards a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 15 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
analyzing the activity information including one or more of spatial, distance, time, frequency, count, force, reach, bend, lean, weight, torque, load, height, strength, repetition frequency, spatio-temporal, moment of work data from the activity information with respect to one or more ergonomic factors including one or more of work limit, work zone and hazard score (observation, evaluation, and judgement),
 analyzing activity for the first actor with respect to one or more ergonomic factors (observation, evaluation, and judgement)
one or more parameters of an operation is determined by convolution neural network deep learning (observation, evaluation, and judgement)
Therefore, claim 15 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 15 recites additional elements “one or more data storage units“, “processing units”, “machine learning” and “artificial intelligence engine”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 15 also recites additional elements “accessing information” and “forwarding feedback” which amounts to insignificant extra-solution activity of gathering and outputting data..  Therefore, claim 15 is directed to a judicial exception.
Step 2B Analysis:  Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 15 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 15 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 16-19.  The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 16 recites additional insignificant extra-solution activity “storing the corresponding portions of the one or more sensor streams in the one or more data structures on the one or more data storage units” which amounts to outputting data.
Dependent claim 17 recites additional insignificant extra-solution activity “blockchain the ergonomic data set and the corresponding portions of the one or more sensor streams” which amounts to generally linking the judicial exception to a particular field or technology. 
Dependent claim 18 recites additional observation, evaluation, and judgement “selecting one of a plurality of actors based on the ergonomic data set”.
Dependent claim 19 recites additional insignificant extra-solution activity “wherein the ergonomic data set includes one or more of a reach study, a motion study, a repetitive motion study, and a dynamics study” which amounts to selection of a data type.

Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-19 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 11, 12, 14, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2015/0282766 A1) and in view of Yan (“Development of ergonomic posture recognition technique based on 2D ordinary camera for construction hazard prevention through view-invariant features in 2D skeleton motion.”, 2017).

	Regarding claim 1, Cole teaches A machine learning based ergonomics method comprising: accessing information associated with a first actor ([¶0037] “the agent”)
	including sensed activity information associated with an activity space; ([¶0045] “another object of the invention is to provide a means to provide information to another system about the properties, actions, behaviors or intents of the agent(s)” [¶0088] “The localized contact detection system or pressure sensing surface may be deployed on a permanent, semi-permanent or temporary basis and may not necessarily be restricted by environment. For example the surface can be in a doctor's office or a clinic, indoors or outdoors, in a public or private space, or in a factory or a residence, or integrated with a road or other paved surface.”)
	analyzing by artificial intelligence engine ([¶0002] " This system is able to learn, over time through the use of what are generally referred to as machine learning algorithms, to identify additional behaviors at progressively more complex levels of abstraction. Human or agent intent can be learned from the identification of certain behaviors and sequences of behaviors including but not limited to historically gathered and/or generated results")
	including one or more of spatial, distance, time, frequency, count, force, reach, bend, lean, weight, torque, load, height, strength, repetition frequency, spatio-temporal, moment of work data from the activity information with respect to one or more ergonomic factors including one or more of work limit, work zone and hazard score ([¶0045] “Yet another object of the invention is to provide a means to provide information to another system about the properties, actions, behaviors or intents of the agent(s), for example by tracking, classifying or identifying the agent(s) or their actions, behaviors and/or intents” [¶0055] “These measurements of the objects are then analyzed using statistical and other techniques known to those skilled in the art to make mathematical representations of the objects 102" Machine learning and artificial intelligence algorithms are primarily statistics based algorithms as is reinforced by the disclosure of Cole.)
	analyzing the activity information, including analyzing activity for the first actor with respect to one or more ergonomic factors; and ([¶0039] “Another object is to measure the ergonomic parameters” [¶0045] “Yet another object of the invention is to provide a means to provide information to another system about the properties, actions, behaviors or intents of the agent(s), for example by tracking, classifying or identifying the agent(s) or their actions, behaviors and/or intents.” Actions/behaviors/intents interpreted as ergonomic factors)
	forwarding feedback on the results of the analysis. ([¶0039] “Another object is to measure the ergonomic parameters of a worker's activity to provide feedback to the worker and/or a system”).
	However, Cole does not explicitly teach the information includes at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of an operation is determined by convolution neural network deep learning from one or more sensor streams including one or more video frame streams, and 
	forwarding feedback including one or more data diagrams on the results of the analysis.  

Yan, in the same field of endeavor, teaches the information includes at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of an operation is determined by convolution neural network deep learning from one or more sensor streams including one or more video frame streams  ([p. 153 §1] "This study aims to develop an awkward posture recognition technique using view-invariant features from 2D skeleton motion data captured by a single ordinary RGB camera...The human body captured was divided into 13 2D skeletons with 14 joints using an architecture of the two-branch multi-stage convolutional neural network (CNN).)
	 forwarding feedback including one or more data diagrams on the results of the analysis ([p. 161 §5] "The confusion matrices of all the new testing data regarding three body parts are shown in Fig. 11 (see Fig. 12)"). 

	Yan and Cole are both directed towards inputting sensor data into neural networks to provide ergonomic risk assessment.  Therefore, Yan and Cole are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole with the teachings of Yan by using video data as input to the neural network. Cole explicitly teaches that prior arts relied heavily upon video data to provide ergonomic risk assessment.  While Cole teaches that using pressure data overcomes the limitations of video to analyze multiple individuals simultaneously, Yan teaches that using video data provides a non-intrusive method of analyzing the data ([p. 153 §1] “Compared with wearable sensor, RGB camera is less intrusive for construction workers. Compared with stereo camera or RGB-D camera, ordinary RGB camera has been widely used in the construction industry so that this technique is not device-intensive for most construction sites”).  Therefore, the combination of Cole and Yan would provide multiple benefits of being minimally intrusive as well as capturing interaction data between multiple actors.  Yan also provides as motivation for combination ([p. 153 §1] “The outcomes of this study could lead to more realistic postural ergonomic assessment in an outdoor construction environment where ordinary RGB cameras could be easily installed.”).  This motivation for combination also applies to the remaining claims which depend on the combination of Cole and Yan. 

	Regarding claim 2, the combination of Cole, and Yan teaches The method of claim 1, wherein the results include identification of ergonomically problematic activities. (Cole [¶0013] “it is valuable to be able to infer specifically the classification, actions, behaviors, intents, and other properties of humans and agents. In the case of humans, such other properties include…whether they are having difficulty performing a task, and so on" [¶0035] “Yet another object of the invention is to identify patterns of the changes in measurements and to calculate the correlation of those patterns with changes in patterns of expert judgments about the future risk of falling from a reference collection.” Identification of patterns related to future risk interpreted as ergonomically problematic activity). 

	Regarding claim 7, Cole teaches One or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices ([¶0094] “a computer-implemented system as illustrated in FIG. 2 which includes a system having … a processor 14, which may include a hardware processor 14, and memory 18, which may include a non-transitory storage medium, containing modules and programs”)
	to perform a machine learning based ergonomics method comprising: accessing one or more data sets ([¶0109] “the behavior patterns accessible by the system”)
	including one or more indicators ([¶0109] "The system can generate an alert signal to a human or another system")
	of at least one of one or more cycles, one or more processes, one or more actions, ([¶0109] "when an anomalous behavior is detected")
	accessing one or more ergonomic factors ([¶0039] “Another object is to measure the ergonomic parameters”)
	including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters; ([¶0045] “Yet another object of the invention is to provide a means to provide information to another system about the properties, actions, behaviors or intents of the agent(s), for example by tracking, classifying or identifying the agent(s) or their actions, behaviors and/or intents")
	statistically analyzing by machine learning from one or more data sets based on the one or more ergonomic factors to determine an ergonomic data set; and ([¶0045] “Yet another object of the invention is to provide a means to provide information to another system about the properties, actions, behaviors or intents of the agent(s), for example by tracking, classifying or identifying the agent(s) or their actions, behaviors and/or intents” [¶0055] “These measurements of the objects are then analyzed using statistical and other techniques known to those skilled in the art to make mathematical representations of the objects 102" Machine learning and artificial intelligence algorithms are primarily statistics based algorithms as is reinforced by the disclosure of Cole.)
	adjusting at least one of the one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters of the subject based on the ergonomic data set. ([¶0003] “and provide a means to give feedback information to the worker or to a system in order to reduce risk or increase the overall performance and efficiency of the work and the system.” [¶0015] “Such assessments can be used to assist the person to anticipate deteriorating abilities, adjust activities, and otherwise ameliorate the person's situation." [¶0055] “The collection of pressure data observations is processed to make numerical representations…These measurements of the objects are then analyzed” [¶0106] “The analysis can be used to modify the work environment by adjusting tools, production processes or environmental conditions.”).
	However, Cole does not explicitly teach one or more sequences, one or more objects and one or more parameters determined by convolution neural network deep learning from one or more video frame sensor streams of a subject;  

Yan teaches one or more sequences, one or more objects and one or more parameters determined by convolution neural network deep learning from one or more video frame sensor streams of a subject; ([p. 153 §1] "This study aims to develop an awkward posture recognition technique using view-invariant features from 2D skeleton motion data captured by a single ordinary RGB camera...The human body captured was divided into 13 2D skeletons with 14 joints using an architecture of the two-branch multi-stage convolutional neural network (CNN)”). 

	Cole and Yan are both directed towards inputting sensor data into neural networks to provide ergonomic risk assessment.  Therefore, Yan and Cole are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole with the teachings of Yan by using video data as input to the neural network. Cole explicitly teaches that prior arts relied heavily upon video data to provide ergonomic risk assessment.  While Cole teaches that using pressure data overcomes the limitations of video to analyze multiple individuals simultaneously, Yan teaches that using video data provides a non-intrusive method of analyzing the data ([p. 153 §1] “Compared with wearable sensor, RGB camera is less intrusive for construction workers. Compared with stereo camera or RGB-D camera, ordinary RGB camera has been widely used in the construction industry so that this technique is not device-intensive for most construction sites”).  Therefore, the combination of Cole and Yan would provide multiple benefits of being minimally intrusive as well as capturing interaction data between multiple actors.  Yan also provides as motivation for combination ([p. 153 §1] “The outcomes of this study could lead to more realistic postural ergonomic assessment in an outdoor construction environment where ordinary RGB cameras could be easily installed.”).

	Regarding claim 8, the combination of Cole, and Yan teaches The one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 7, further comprising: storing the ergonomic data set indexed to corresponding portions of the one or more sensor streams; and storing the corresponding portions of the one or more sensor streams. (Cole [¶0062] “There is the step of receiving signals by a computer in communication with the sensor portion from the sensor portion corresponding to the contact and pressure applied to the sensor portion.” [¶0092] “After collecting information from the sensor elements over any finite unit of time, the electronic processing unit for the contact or pressure sensing tiles will record the data. That data can be stored for off-line analysis or streamed to a system for continuous analysis." Receiving and recording the data interpreted as storing the ergonomic data set.  Signals from sensor portions interpreted as ergonomic data set.  Cole explicitly describes correspondence between stored signal and sensor portion.). 

Regarding claim 11, the combination of Cole, and Yan teaches The one or more non-transitory computing device-readable storage-mediums storing instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 7, wherein: the statistically analysis is performed in real time (Cole [¶0055] “These measurements of the objects are then analyzed using statistical and other techniques known to those skilled in the art to make mathematical representations of the objects” [¶0056] “The data to process can be drawn from differing time scales or collection sampling as appropriate to the classification and predictive goal of the analysis and other requirements such as for on-line analysis or real-time prediction."). 

	Regarding claim 12, the combination of Cole, and Yan teaches The one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 7, wherein the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters in the one or more data sets include one or more locations of one or more portions of an actor in a workspace. (Cole [¶0082] “There may be the step of recording the location and monitoring the paths of one or more objects 41 on the surface stored in local memory or remotely. There may be the step of the segmentation of the recorded paths of one or more objects 41 into units" One or more actor location interpreted as object path). 

Regarding claim 14, the combination of Cole, and Yan teaches The one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 7, wherein the subject comprises an article of manufacture, a health care service, a warehousing, a shipping, a restaurant transaction or a retailing transaction. (Cole [¶0084] “There may be the step of providing ergonomic state and performance information to a worker, a manufacturing system, or a local or remote information system for later use or as an input to another system"). 

	Regarding claim 15, Cole teaches A system comprising: one or more data storage units; and ([¶0094] “a computer-implemented system as illustrated in FIG. 2 which includes a system having … a processor 14, which may include a hardware processor 14, and memory 18, which may include a non-transitory storage medium, containing modules and programs")
	one or more machine learning engines configured to; access one or more data sets in one or more data storage units ([¶0045] “Yet another object of the invention is to provide a means to provide information to another system about the properties, actions, behaviors or intents of the agent(s), for example by tracking, classifying or identifying the agent(s) or their actions, behaviors and/or intents” [¶0055] “These measurements of the objects are then analyzed using statistical and other techniques known to those skilled in the art to make mathematical representations of the objects 102" [¶0109] “the behavior patterns accessible by the system”)
	including one or more indicators ([¶0109] "The system can generate an alert signal to a human or another system")
	of at least one of one or more cycles, one or more processes, one or more actions, ([¶0109] "when an anomalous behavior is detected")
	access one or more ergonomic factors including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters; ([¶0002] “the invention provides a system that is able to learn properties of objects and their behaviors by analyzing data about the points of object contact
"[¶0003] “The measurements of gait, balance, and activity can be used to monitor the person's ergonomic performance")
	statistically analyzing by one or more processing units the one or more data sets based on the one or more ergonomic factors in the one or more data storage units to determine an ergonomic data set ([¶0045] “Yet another object of the invention is to provide a means to provide information to another system about the properties, actions, behaviors or intents of the agent(s), for example by tracking, classifying or identifying the agent(s) or their actions, behaviors and/or intents” [¶0055] “These measurements of the objects are then analyzed using statistical and other techniques known to those skilled in the art to make mathematical representations of the objects 102")
	and storing the ergonomic data set indexed to corresponding portions of the one or more ... sensor streams in one or more data structures on the one or more data storage units. ([¶0092] “After collecting information from the sensor elements over any finite unit of time, the electronic processing unit for the contact or pressure sensing tiles will record the data. That data can be stored for off-line analysis or streamed to a system for continuous analysis.").
	However, Cole does not explicitly teach one or more sequences, one or more objects and one or more parameters determined by convolution neural network deep learning in one or more video frame sensor streams of a subject;  

Yan, in the same field of endeavor, teaches one or more sequences, one or more objects and one or more parameters determined by convolution neural network deep learning in one or more video frame sensor streams of a subject; ([p. 153 §1] "This study aims to develop an awkward posture recognition technique using view-invariant features from 2D skeleton motion data captured by a single ordinary RGB camera...The human body captured was divided into 13 2D skeletons with 14 joints using an architecture of the two-branch multi-stage convolutional neural network (CNN).). 

	Cole and Yan are both directed towards inputting sensor data into neural networks to provide ergonomic risk assessment.  Therefore, Yan and Cole are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole with the teachings of Yan by using video data as input to the neural network. Cole explicitly teaches that prior arts relied heavily upon video data to provide ergonomic risk assessment.  While Cole teaches that using pressure data overcomes the limitations of video to analyze multiple individuals simultaneously, Yan teaches that using video data provides a non-intrusive method of analyzing the data ([p. 153 §1] “Compared with wearable sensor, RGB camera is less intrusive for construction workers. Compared with stereo camera or RGB-D camera, ordinary RGB camera has been widely used in the construction industry so that this technique is not device-intensive for most construction sites”).  Therefore, the combination of Cole and Yan would provide multiple benefits of being minimally intrusive as well as capturing interaction data between multiple actors.  Yan also provides as motivation for combination ([p. 153 §1] “The outcomes of this study could lead to more realistic postural ergonomic assessment in an outdoor construction environment where ordinary RGB cameras could be easily installed.”).

	Regarding claim 16, the combination of Cole, and Yan teaches The system of claim 15, wherein the one or more engines are further configured to: storing the corresponding portions of the one or more sensor streams in the one or more data structures on the one or more data storage units (Cole [¶0092] “After collecting information from the sensor elements over any finite unit of time, the electronic processing unit for the contact or pressure sensing tiles will record the data. That data can be stored for off-line analysis or streamed to a system for continuous analysis."). 

Regarding claim 19, the combination of Cole, and Yan teaches The system of claim 15, wherein the ergonomic data set includes one or more of a reach study, a motion study, a repetitive motion study, and a dynamics study. (Cole [¶0014] “Gait and footsteps have been studied to extract behavioral biometrics” [¶0017] “research shows that gait parameters measured in clinical settings are significantly different than those measured when a person is outside the clinical setting Bibliography entry. In addition, there is benefit to frequent observations of a person's gait."). 

	Claims 3, 4, 6, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cole, and Yan and in further view of Gaddipati (US 20160081594 A1).

	Regarding claim 3, the combination of Cole and Yan teaches  (Cole [¶0082] "There may be the step of recording the location and monitoring the paths of one or more objects There may be the step of the segmentation of the recorded paths of one or more objects 41 into units using measurements from other systems in real time”)
	wherein the information is accessed and analyzed in real time, (Cole [¶0056] “The data to process can be drawn from differing time scales or collection sampling as appropriate to the classification and predictive goal of the analysis and other requirements such as for on-line analysis or real-time prediction.” [¶0106] “In a specific embodiment of the invention, a number of pressure sensing tiles, each with a number of pressure sensing units or elements, are deployed to cover a work area.").
	However, the combination of Cole and Yan does not explicitly teach that the feedback is forwarded in real time.  

Gaddipati, in the same field of endeavor, teaches and the feedback is forwarded in real time. ([¶0180] “ROME will automatically measure metrics real-time and provide constructive feedback"). 

Cole, Yan, and Gaddipati are all directed towards risk assessment of ergonomic data.  Therefore, Cole, Yan, and Gaddipati are all analogous arts in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole and Yan with the teachings of Gaddipati by forwarding the feedback in real-time. The advantages of performing analysis in real time would be immediately obvious to one of ordinary skill in the art as it would allow real time monitoring of workplace safety conditions.  Gaddipati further teaches as a motivation for combination that the system taught ([¶0038] “allows the ergonomists to perform their jobs better with substantially lower travel costs”).

	Regarding claim 4, Cole teaches The method of claim 2, wherein the analyzing comprises: comparing information associated with activity of the first actor within the activity space with identified representative actions ([¶0059] “For example, an agent's pattern of path segments in a retail space, such as a mall, can distinguish different behaviors, for example browsing vs. shopping with a specific purchase goal. Such observations of behaviors can be classified using models or by making similarity comparisons with stored behavior instances or general models of behaviors").
	However, Cole does not explicitly teach identifying a deviation between the activity of the first actor and the representative standard.  

Gaddipati teaches identifying a deviation between the activity of the first actor and the representative standard. ([¶0173] “The workers' actions will be compared with the correct ergonomic process identified in the ergo template for someone fitting the workers build and medical conditions, and any deviations or differences can be identified."). 

	Cole, Yan, and Gaddipati are all directed towards risk assessment of ergonomic data.  Therefore, Cole, Yan, and Gaddipati are all analogous arts in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole and Yan with the teachings of Gaddipati by identifying deviations from a representative standard. Gaddipati teaches as a motivation for combination ([¶0173] that identifying the deviation allows “to improve the health and decrease long term ergonomic impact on the individual”).

Regarding claim 6, the combination of Cole, Yan, and Gaddipati teaches The method of claim 3, wherein the analyzing comprises: determining if a deviation from a representative standard associated with a respective one of the plurality of actors is within an acceptable threshold (Gaddipati [¶0174] “a display system can show an animation of an avatar performing the task, and alert the worker if they are performing the actions incorrectly or in a non-ergonomic fashion.” [¶0179] "ROME can be used to compare workers actions with the ergo-template to generate deviation metrics...This data can be analyzed by an ergonomist, safety engineer, or an industrial rehabilitation therapist" [¶0191] "ROME allows a physical therapist or assistant to pre-select the routine and monitor the results")
	identifying a respective one of the plurality of other actors as a potential acceptable candidate to be a replacement actor (Gaddipati [¶0190] “ROME for Home will monitor patients continuously throughout the day.” [¶0039] “3. Ability to automatically detect multiple people and assign the closest person to the sensor as patient;" New person acting as sensor reassignment is interpreted as replacement actor)
	when the deviation associated with a respective one of the plurality of actors is within an acceptable threshold. (Gaddipati [¶0039] “4. Automatically derive metrics from the templates in 3 to create rule sets;” a threshold is interpreted as an element of a rule set.  Paragraph 39 and 173 both refer to ROME for Industrial Rehab and Ergonomics.  [¶0173] “The workers' actions will be compared with the correct ergonomic process identified in the ergo template for someone fitting the workers build and medical conditions, and any deviations or differences can be identified. This information would then be provided to the management or ergonomics personnel to determine if training or corrective actions are necessary to improve the health and decrease long term ergonomic impact on the individual."). 

	Regarding claim 10, the combination of Cole, and Yan teaches The one or more non-transitory computing device-readable storage mediums storing Instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 7.
	However, the combination of Cole, and Yan does not explicitly teach selecting one of a plurality of actors based on the ergonomic data set.  

Gaddipati, in the same field of endeavor, teaches selecting one of a plurality of actors based on the ergonomic data set. ([¶0039] “3. Ability to automatically detect multiple people and assign the closest person to the sensor as patient;” [¶0173] “The workers' actions will be compared with the correct ergonomic process identified in the ergo template for someone fitting the workers build and medical conditions"). 

	Cole, Yan, and Gaddipati are all directed towards risk assessment of ergonomic data.  Therefore, Cole, Yan, and Gaddipati are all analogous arts in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole and Yan with the teachings of Gaddipati by identifying deviations from a representative standard. Gaddipati teaches as a motivation for combination ([¶0173] that identifying the deviation allows “to improve the health and decrease long term ergonomic impact on the individual”).	 

	Regarding claim 18, the combination of Cole and Yan teaches The system of claim 15, wherein: the one or more data sets include one or more data sets (Cole [¶0105] “Intentions can be assigned to objects based on the behaviors by using classifiers trained with data sets").
	However, the combination of Cole and Yan does not explicitly teach for a plurality of actors; and 
	the one or more engines are further configured to: selecting one of a plurality of actors based on the ergonomic data set  

Gaddipati, in the same field of endeavor, teaches for a plurality of actors; and ([¶0039] “3. Ability to automatically detect multiple people")
	the one or more engines are further configured to: selecting one of a plurality of actors based on the ergonomic data set ([¶0039] “3. Ability to automatically detect multiple people and assign the closest person to the sensor as patient;” [¶0039] “ROME—Industrial Rehab and Ergonomics 1. Objective data capture for measuring interactions with machines in assembly line, warehouse and manufacturing settings"). 

	Cole, Yan, and Gaddipati are all directed towards risk assessment of ergonomic data.  Therefore, Cole, Yan, and Gaddipati are all analogous arts in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole and Yan with the teachings of Gaddipati by identifying deviations of a selected actor from a representative standard. Gaddipati teaches as a motivation for combination ([¶0173] that identifying the deviation allows “to improve the health and decrease long term ergonomic impact on the individual”).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cole, Yan, and Gaddipati and in further view of Uslu (“RAM_ Real Time Activity Monitoring with feature extractive training”, 2015).

	Regarding claim 5, the combination of Cole and Yan teaches The method of claim 1, further comprising: forwarding feedback on the results of the analysis, (Cole [¶0039] “Another object is to measure the ergonomic parameters of a worker's activity to provide feedback to the worker and/or a system").
However, the combination of Cole and Yan doesn’t explicitly teach wherein the results include a identification of a selection between the first actor and the second actor
wherein the results include a identification of a selection between the first actor and the second actor accessing information associated with a second actor including sensed activity information associated with an activity space
	analyzing the activity information, including analyzing activity for the first actor and the second with respect to the one or more ergonomic factors  

Gaddipati, in the same field of endeavor, teaches wherein the results include a identification of a selection between the first actor and the second actor (Gaddipati [¶0039] “3. Ability to automatically detect multiple people and assign the closest person to the sensor as patient").

Cole, Yan, and Gaddipati are all directed towards risk assessment of ergonomic data.  Therefore, Cole, Yan, and Gaddipati are all analogous arts in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole and Yan with the teachings of Gaddipati by identifying deviations of a selected actor from a representative standard. Gaddipati teaches as a motivation for combination ([¶0173] that identifying the deviation allows “to improve the health and decrease long term ergonomic impact on the individual”).
	While the combination of Cole, Yan, and Gaddipati explicitly teaches identifying a selection between a number of actors, the combination of Cole, Yan, and Gaddipati does not explicitly teach wherein the results include a identification of a selection between the first actor and the second actor accessing information associated with a second actor including sensed activity information associated with an activity space
	analyzing the activity information, including analyzing activity for the first actor and the second with respect to the one or more ergonomic factors; and  

Uslu, in the same field of endeavor, teaches accessing information associated with a second actor including sensed activity information associated with an activity space; ([p. 8060 § 6.2] "We use the term TiPj to define inter-person classification tests.  For the tests in this category, we evaluate RAM, acquiring training data from subject 1 and classifying the activities of subjects 2, 3and 4, hence we refer our TiPj tests as T1P2;T1P3, and T1P4 respectively")
	analyzing the activity information, including analyzing activity for the first actor and the second with respect to the one or more ergonomic factors; and ([Abstract] "Activity monitoring systems (AMS) detect actions performed by humans…In this work, a real time continuous activity monitoring system, named RAM, is proposed. p. 8060 section 6.2.1 (Simple action analysis) successful recognition accuracy of simple actions are shown in Table 6. Table 6 (Recognition accuracy of simple actions TiPj) p. 8060 section 6.2 (Inter-person detection accuracy) We use the term TiPj to define inter-person classification tests. For the tests in this category, we evaluate RAM, acquiring training data from subject 1 and classifying the activities of subjects 2, 3and 4, hence we refer our TiPj tests asT1P2;T1P3, andT1P4 respectively" actions performed by humans interpreted as ergonomic factors."). 

	Uslu is directed towards monitoring ergonomic risk using machine learning including neural networks.  Therefore, Cole, Yan, Gaddipadi and Uslu are all analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to concurrently analyze a second persons activity in relation to the first. Uslu teaches that the benefit of knowing that a classifier performs well in terms of consistency with inter-activity detection success lies in that such a classifier will mitigate failure probability and be safer to embed in a product for handling the case of new activities incorporated in the activity set [p. 8053].

	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cole, and Yan and in further view of Haldenby (US 2017/0046652 A1).

	Regarding claim 9, the combination of Cole and Yan teaches The one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 8.
	However, the combination of Cole and Yan does not explicitly teach, wherein the ergonomic data set and the corresponding portions of the one or more sensor streams are blockchained.  

Haldenby, in the same field of endeavor, teaches the [ergonomic] data set and the corresponding portions of the one or more sensor streams are blockchained. ([¶0161] “triggering events may include events that would trigger a generation of a new ledger block, such as a receipt of captured sensor data (and corresponding metadata) and activity"). 

Cole, Yan, and Haldenby are both directed towards a distributed system for tracking user behaviors for risk analysis.  Therefore, Cole, Yan, and Haldenby are analogous arts in the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cole and Yan with the teachings of Haldenby by recording the sensor data to a persistent distributed ledger (blockchain).  Haldenby teaches as a motivation for combination that ([¶0072] “computer-implemented systems and methods consistent with the disclosed embodiments may perform operations that provide owners or holders tracked assets with recovery options in an event of fraud or malicious activity, while maintaining the public availability and verification characteristic of conventional blockchain ledgers”).  

	Regarding claim 17, Cole teaches The system of claim 16.
	However, Cole does not explicitly teach the one or more engines are further configured to: blockchain the ergonomic data set and the corresponding portions of the one or more sensor streams.  

Haldenby, in the same field of endeavor, teaches the one or more engines are further configured to: blockchain the [ergonomic] data set and the corresponding portions of the one or more sensor streams. ([¶0161] “triggering events may include events that would trigger a generation of a new ledger block, such as a receipt of captured sensor data (and corresponding metadata) and activity"). 

Cole, Yan, and Haldenby are all directed towards a distributed system for tracking user behaviors for risk analysis.  Therefore, Cole, Yan, and Haldenby are analogous arts in the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cole and Yan with the teachings of Haldenby by recording the sensor data to a persistent distributed ledger (blockchain).  Haldenby teaches as a motivation for combination that ([¶0072] “computer-implemented systems and methods consistent with the disclosed embodiments may perform operations that provide owners or holders tracked assets with recovery options in an event of fraud or malicious activity, while maintaining the public availability and verification characteristic of conventional blockchain ledgers”).  

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cole, and Yan and in further view of Aqlan (US 20160148132 A1).

	Regarding claim 13, the combination of Cole and Yan teaches The one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 12.
	However, the combination of Cole and Yan does not explicitly teach the one or more ergonomic factors include hazard scores for a plurality of zones of the workspace, wherein at least two zones of the workspace have different hazard scores.  

Aqlan, in the same field of endeavor, teaches The one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the machine learning based ergonomics method according to claim 12, wherein: the one or more ergonomic factors include hazard scores for a plurality of zones of the workspace, wherein at least two zones of the workspace have different hazard scores. ([¶0006] “The evaluation includes generating an initial ergonomic risk score. In addition, each operator that is a part of the evaluation is assessed for both a risk area factor and a risk type factor. Based on the evaluations, a cumulative ergonomic score is calculated. More specifically, the cumulative score calculation is aggregated across each operator, workplace area, and task."). 

Cole, Yan, and Aqlan are both directed towards monitoring ergonomic risk data.  Therefore, Cole, Yan, and Aqlan are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cole and Yan with the teachings of Aqlan by generating a risk score relative to analysis zones. The benefit of using a scoring system for relative risk would be obvious to one of ordinary skill in the art.  Furthermore, the analysis of risk relative to occupancy area would be obvious to one of ordinary skill in the art.  Aqlan teaches as a motivation for combination of the risk score that ([¶0026] “risk scores in analysis result in workload balance and minimize ergonomic risk”).  	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kruger (US20200188732A1) details a number of well-known methods as well as novel methods of analyzing ergonomic data using sensors and video in combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124